The President Directors & Co. of the Bank of Michigan vs James McCloskey—
Supr Court Sept. Term 1826
Action Debt on Bond.
*431And now the said James McCloskey here in Court comes and defends the wrong & injury when &c. and for plea says, that having craved oyer of the said supposed writing obligatory in the said declaration mentioned and it is read to him &c. and also having craved oyer of the condition of said supposed writing obligatory and it is read to him in these words & figures following to wit,
“ “The condition of the above obligation is such that whereas the above bond “James McCloskey has been nominated, constituted and appointed Cashier of the “Bank of Michigan by the President and Directors of said Bank, now if the said “James McCloskey shall, and will, at all times whilist he shall remain Cashier of “said Bank, well and truly and faithfully perform all the duties of Cashier of said “Bank which are constituted and prescribed by the law establishing said Bank, and “by the ordinances and bye laws made and adopted by the President and Directors “of said Bank, or that may from time to time be made and ordained, and shall well “and truely obey and follow the orders, directions and instructions of the said “President Directors of said Bank in all things relating to the business of said Bank, “and safely and securely keep and preserve all monies and other property belonging “to the President Directors and Company which shall from time to time come into “his possession and be put into his charge, and shall account for the same when he “shall be required, and shall keep regular Books and accounts of all business and “transactions of the President and Directors, and all others doing business in said “Bank, and on removal from said office of Cashier, by resignation or otherwise, “shall deliver over to the said President and Directors all the money, Books papers “and other property whatever, belonging to the said President Directors and Com“pany, or other Persons whatever, who shall have made deposits in said Bank, “without fraud or delay and shall well and truly keep and preserve the secrets of “said Bank, and in all other respects perform the several duties connected with his “said office of Cashier faithfully and diligently, then, the above obligation to be “void and of no effect, otherwise to be and remain in full force and virtue.”
And the same being read and heard the said James McCloskey says, that the said Plaintiffs from having and maintaining their aforesaid action thereof against him ought to be barrd, because he says, that he the said James McCloskey did from time to time and at all times after the making of said writing obligatory and the said condition thereof, well and truly observe, perform fulfil and keep all and singular the articles clauses conditions and agreements in the said condition of the said writing obligatory specified comprised and mentioned in all things therein contained on his part and behalf to be observed performed fulfilled & kept, that he did at all times truly and faithfully perform all the duties of Cashier of said Bank which were prescribed by the law establishing said Bank and by the ordinances and bye laws made and adopted by the President and Directors of said Bank, did obey and follow all the orders, directions and instructions of the said President and Directors of said Bank relating to the business of said Bank and did safely preserve and keep all the monies and other property belonging to the said President and Directors and Company of said Bank, and did account for the same when required, and did do and faithfully perform all the business of said Bank agreeably to the the tenor and effect, true intent and meaning of the said condition of the said writing obligatory. And of this he is ready to verify, wherefore he prays judgment, if the said President Directors and Company of the Bank of Michigan ought to have and maintain their aforesaid action thereof against him &c—
By Leib Stevens &c—
Attys for Deft—